Case 2:19-cv-00070-JRG-RSP Document 413 Filed 08/25/20 Page 1 of 1 PageID #: 16876



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


      GREE, INC.,                                  §
                                                   §
                     Plaintiff,                    §
                                                   §         Case No. 2:19-cv-00070-JRG-RSP
             v.                                    §
                                                   §
      SUPERCELL OY,                                §
                                                   §
                     Defendant.                    §

                                               ORDER

          Plaintiff GREE, Inc. previously filed a Motion to Exclude Portions of Expert Testimony

   Pursuant to Daubert (Dkt. No. 199). Magistrate Judge Payne entered a Memorandum Order

   (Dkt. No. 357), granting-in-part as modified and denying-in-part Plaintiff’s Motion to Exclude.

   Plaintiff has filed Objections (Dkt. No. 378) to the Memorandum Order, with Defendant Supercell

   Oy filing a Response. (Dkt. No. 409).
     .
           After reviewing the briefing on the Motion to Exclude, Judge Payne’s Memorandum Order,

   and the briefing on Plaintiff’s Objections, the Court agrees with the reasoning provided within the

   Memorandum Order and concludes that the Objections fail to show that the Memorandum Order

   was clearly erroneous or contrary to law.

          Consequently, the Court OVERRULES Plaintiff’s Objections (Dkt. No. 378) and

   ADOPTS Judge Payne’s Memorandum Order (Dkt. No. 357).

        So ORDERED and SIGNED this 25th day of August, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
